40 B.R. 490 (1984)
In re Randolph PARKER and Wanda Parker, Individually, and d/b/a Parker Music Center, Debtors.
Bankruptcy No. 84-00587.
United States Bankruptcy Court, N.D. Alabama.
June 27, 1984.
George C. Day, Jr., Gadsden, Ala., for debtors/movants.
Frank W. Bailey, Gadsden, Ala., for Alabama City Bank.

ORDER ON MOTION TO AVOID FIXING OF LIEN
L. CHANDLER WATSON, Jr., Bankruptcy Judge.
At a hearing in the above-styled case upon the debtors' motion to avoid the fixing of a lien in a 1978 Dodge pickup truck pursuant to 11 U.S.C. § 522(f)(2)(B), and the debtors' objection to the abandonment by the trustee of said automobile, at Gadsden, Alabama, on May 30, 1984, with only the debtors' attorney, the attorney for the Alabama City Bank, and the trustee present before the Court, the bankruptcy judge considered the argument of the debtors' attorney that the debtor Randolph Parker was employed as an installer of sound amplification equipment in churches and that the subject automobile was a "tool of the trade" within the meaning of 11 U.S.C. § 522(f)(2)(B) and that said automobile was essential for continuation of the debtor's occupational pursuits. After consideration of the debtors' arguments, the bankruptcy judge finds that there has been no showing that the said automobile serves any other purpose than to provide means of transportation to and from work, nor has there been any showing by the debtor of the capacity in which the debtor is employed in the installation of sound amplification equipment;
Therefore, no cause being shown for the granting of the relief sought, it is hereby ORDERED by the Court that the motion to avoid the fixing of a lien in the 1978 Dodge pickup truck pursuant to 11 U.S.C. § 522(f)(2)(B) is denied, that the debtors' objection to the abandonment by the trustee of the said automobile is overruled, and that a copy of this order shall be sent through the United States mails to each of the following (which shall be sufficient service and notice hereof): the debtors, the debtors' attorney, the attorney for Alabama City Bank, the trustee, and the United States trustee.